DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, since applicant has not provided the Office with a certified English translation of the Korean-language foreign priority document KR10-2018-0020969.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such a certified English translation of applicant’s foreign priority document is received.
Applicant’s appreciation of “the Examiner for her time… during the Interview on May 11, 2022” is noted.  However, Examiner is a male, not a female.  As “her” is not a mere misspelling of “his” (“she”, had it been present, might conceivably be considered a misspelling of “he”, but “her” is not so typographically related to “his”), this fact should be corrected on the record, and closer attention paid to such issues of fundamental personal accuracy.

Response to Arguments
Applicant's 7/7/22 arguments vis-à-vis rejections under 35 U.S.C. 101 and 112, simply stating that the rejections were addressed by the 7/7/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 7/7/22 arguments vis-à-vis rejections under 35 U.S.C. 102, simply stating that the rejections were addressed by the 7/7/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 7/7/22 arguments vis-à-vis rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant’s argument that “only the absorbent composed of “80% by weight of N,N,N’,N’,N”-pentamethyldipropylenetriamine and 20% by weight of water” is disclosed” by ‘958 (Remarks at p. 12) is not only inaccurate but moot, as the quoted mixture was not cited in the rejections.  Rather, ‘958’s specifically-disclosed absorbent comprising N,N-dimethyldipropylenetriamine (“DMDPTA”, i.e. claimed Chemical Formula 1, where m=3, R1=R2=methyl, and R3=R4=R5=H), tetraethyleneglycoldimethylether (“TEGDME”, i.e. claimed Chemical Formula 2, where p=4, R6=R7=methyl, and R8=H), and water was cited, with employing ‘958’s TMIBPA either with or instead of DMDPTA being prima facie obvious given ‘958’s teaching of the equivalence (i.e. substitutability) thereof.  Applicant’s arguments that “there is no disclosure [in ‘958] regarding the function of “tetraethylene glycol-based ether” and that “significantly less” thermal degradation occurs when employing a tetra-alkylene glycol-based ether rather than a di- or tri-alkylene glycol-based ether (Remarks at p. 12), which are understood to be an argument that employing a tetra-alkylene glycol-based ether is critical and/or produces unexpected results, are moot because ‘958 anticipates that portion of the claim, i.e. specifically employs TEGDME in its overall absorbent composition, even though ‘958 only renders the claim prima facie obvious overall.  See MPEP 716.01(b), citing In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (stating that “Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no [requisite] nexus to the merits of the claimed invention.”) (emphasis Examiner’s).  Any such beneficial effect exhibited by the claimed composition, if present, would nevertheless not render the claims patentable, since i) such effect/property is not claimed (MPEP 2145 VI), and ii) such effect/property would reasonably be expected to be present in the cited prior art composition, since the prior art composition renders prima facie obvious that claimed as detailed below.  MPEP 2145 II, citing, e.g., Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985).  Note also the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).   Said rejections, adjusted as necessitated by the 7/7/22 amendments, are re-asserted as proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because it is internally contradictive/inconsistent.  While the claim recites “a triamine [of] chemical formula 1”, which embraces such triamines as N,N-dimethyldipropylenetriamine (“DMDPTA”, i.e. claimed Chemical Formula 1, where m=3, R1=R2=methyl, and R3=R4=R5=H), the claim also recites that “the triamine [of] chemical formula 1 is selected from the group consisting of [LIST]”, but that list does not embrace triamines such as DMDPTA.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  Applicant is hereby advised that, as independent claim 1 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1, 4, and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2010/0011958 (published 1-21-10) (“’958”).  Regarding claims 1, 4, and 6-8, ‘958 teaches an absorbent comprising N,N-dimethyldipropylenetriamine (“DMDPTA”, i.e. claimed Chemical Formula 1, where m=3, R1=R2=methyl, and R3=R4=R5=H), tetraethyleneglycoldimethylether (“TEGDME”, i.e. claimed Chemical Formula 2, where p=4, R6=R7=methyl, and R8=H), and water.  See ‘958 at, e.g., par. 28, 32, 80, and 84.  Note that although claim 1’s preambular “carbon dioxide absorbent” (emphasis Examiner’s) indicates an intended use of the claimed absorbent and is not necessarily entitled to patentable weight1, ‘958’s absorbent is in fact a CO2 absorbent.  See ‘958 at, e.g., par. 28 and 80.
Although ‘958 does not specifically employ a triamine from the claimed list, ‘958 teaches that its DMDPTA is interchangeable with other triamines such as N,N,N’,N’-tetramethyliminobispropylamine (“TMIBPA”), aka 3,3’-iminobis(N,N-dimethylpropylamine as claimed (the interchangeability being reasonably inferred from the fact that DMDPTA and TMIBPA are in the same list of ‘958’s appropriate “reactive compounds”).  See ‘958 at, e.g., par. 61.  Given ‘958’s teaching of the appropriateness of TMIBPA and DMDPTA for its CO2 absorbent composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘958’s overall methodology by employing TMIBPA within said composition either i) in conjunction with and/or ii) instead of DMDPTA.  Regarding i), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Regarding ii), selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Note that selecting TMIBPA from ‘958’s list of appropriate “reactive compounds” also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.
‘958’s absorbent preferably comprises 25-90% by weight of the “reactive compound[ ]” (e.g. the DMDPTA), and “ideally 40 to 80% by weight” thereof.  See ‘958 at, e.g., par. 64; MPEP 2144.05.  Thus, the absorbent preferably also comprises 10-75% by weight of its “solvation compounds” (see id. at, e.g., par. 63), e.g., TEGDME and water, with 20-60% by weight being preferred.  As such, although ‘958 does not specifically employ TEGDME and water amounts/concentrations within the claimed ranges, ‘958 is reasonably considered to teach or at least suggest ranges thereof overlapping or at least touching those claimed, rendering the claimed ranges prima facie obvious.  See MPEP 2144.05, citing, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally and/or alternatively, in view of ‘958’s inferred solvation compounds’ amounts/concentrations detailed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ amounts/concentrations of TEGDME and water, such as within the claimed ranges, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker, can be reached at (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 30, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.